DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata et al. (JP 2007/144225 A).
Regarding claim 1, Shibata et al. (‘225) teach a method for cooling a transducer (3) of a probe for generating ultrasonic waves (see abstract), the transducer (3) exhibiting, at the front, a face (4) for emitting ultrasonic waves with an axis of acoustic propagation (A), and at the rear, a rear face (5) (see Figs. 14a, 15-17, 19, #102), at least the emitting face (3) partially delimiting a cooling chamber (11) wherein a cooling liquid circulates between at least an inlet (14) and at least an outlet (16) (see Figs. 14a, 15-17, 19, #104), the inlet (14) being located at the periphery of the emitting face (14) whereas the outlet (16) is located in the central part of said emitting face (see Figs. 14a, 15-17, 19, #106), characterised in that it consists in creating between the inlet (14) and the outlet (16), a circulation of the 
Regarding claim 2, Shibata et al. (‘225) teach an ultrasonic wave generating probe, including a transducer (3) (see abstract) exhibiting, at the front, a face (4) for emitting ultrasonic waves with an axis of acoustic propagation (A) for propagating ultrasonic waves, and at the rear, a rear face (5) (see Figs. 14a, 15-17, 19, #102), at least the emitting face (4) partially delimiting a cooling chamber (11) wherein a cooling liquid is brought, through a tubular duct (see Figs. 14a, 15-17, 19, #104), to circulate between at least an inlet (14) located at the periphery of the emitting face (4) (see Figs. 14a, 15-17, 19, #109, #110, #11, #112) and at least an outlet (16) located in the central part of said emitting face, the tubular duct extending upstream of the inlet, with a length determined according to a longitudinal extension axis (X) to channel the cooling fluid with a velocity vector (see Figs. 14a, 15-17, 19, #109, #110), characterised in that the tubular duct (18) is oriented such that its longitudinal extension axis (X) exhibits a non null tangential component establishing itself according to a tangential direction substantially orthogonal to a plane (P) containing the axis of acoustic propagation (A) and the inlet (14), for guiding the fluid with a view to creating a circulation of cooling fluid according to a swirling inside the cooling chamber (11) (see Fig. 19, #109, #110 at #106).
Regarding claim 3, Shibata et al. (‘225) teach the ultrasonic probe according to claim 2, characterised in that the tubular duct (18) is oriented so that its longitudinal extension axis (X) and the velocity vector that it bears exhibits a tangential component such that the ratio of the tangential component of the velocity vector on the centripetal component of the velocity vector is greater than 1 (see Fig. 19, #109, #110 at #106).
Regarding claim 4, Shibata et al. (‘225) teach the ultrasonic probe according to claim 2, characterised in that it includes at the inlet, at least one wall (21, 2b) for deflecting the fluid arranged 
Regarding claim 5, Shibata et al. (‘225) teach the ultrasonic probe according to claim 4, characterised in that the emitting face (4) includes a peripheral edge (4a) located in a plane opening into an outlet, the tubular duct (18) for guiding the cooling fluid, a fluid deflecting wall (21, 2b) being arranged facing the outlet of the tubular duct (see Figs. 14a, 15-17, 19, #102).
Regarding claim 6, Shibata et al. (‘225) teach the ultrasonic probe according to claim 5, characterised in that the peripheral edge (4a) of the emitting face (4) is bordered at its periphery by a peripheral channel (28) communicating with at least a tubular duct (18) for supplying cooling fluid, this channel (28) being provided with at least one centripetal opening for communicating with the cooling chamber (see Figs. 14a, 15-17, 19, #106, #109, #110).
Regarding claim 7, Shibata et al. (‘225) teach the ultrasonic probe according to claim 6, characterised in that it includes several centripetal communication openings each delimited between two neighbouring wings (29) for diverting the cooling fluid, with a curving profile varying from one tangent direction to a quasi-radial direction (see Figs. 14a, 15-17, 19, #106, #109, #110).
Regarding claim 8, Shibata et al. (‘225) teach the ultrasonic probe according to claim 3, characterised in that the probe (1) includes a tubular duct (18) for supplying cooling fluid and opening into the cooling chamber (11) and exhibiting a straight passage section whereof the normal is confounded with the tangential direction (see Figs. 14a, 15-17, 19, #106, #109, #110).
Regarding claim 9, Shibata et al. (‘225) teach the ultrasonic probe according to claim 2, characterised in that the cooling chamber (11) includes a series of inlets (14) distributed at the periphery of the emitting face, each one exhibiting at least a tubular duct (18) for the fluid, oriented according to a direction for creating together a swirling circulation of the cooling fluid inside the cooling chamber (11) (see Figs. 14a, 15-17, 19, #106, #109, #110).

Regarding claim 11, Shibata et al. (‘225) teach the ultrasonic probe according to claim 10, characterised in that the emitting face (4) is truncated symmetrically with respect to an axis of acoustic propagation (see Figs. 14a, 15-17, 19, #102).
Regarding claim 12, Shibata et al. (‘225) teach the ultrasonic probe according to claim 2, characterised in that the transducer (3) includes in its central part, a second outlet (16) for the cooling fluid, the two outlets preferably being, arranged symmetrically on either side of the axis of acoustic propagation of the emitting face (4) (see Figs. 14a, 15-17, 19, #111).
Regarding claim 13, Shibata et al. (‘225) teach the ultrasonic probe according to claim 12, characterised in that the transducer (3) includes in its central part, a cutout delimiting a housing (6) for an imaging probe (8) on either side of which are located the outlets (16) for the cooling fluid (see Figs. 15, 20,, #113, #125).
Regarding claim 16, Shibata et al. (‘225) teach the ultrasonic probe according to claim 2, characterised in that the tubular duct (18) exhibits a length greater than or equal to either its diameter for a duct of circular section, or the smallest diameter for a duct of oblong section or the smallest width for a duct of rectangular section (see Figs. 14a, 15-17, 19, #106, #109, #110).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (JP 2007/144225 A) in view of Martin et al. (US 2011/011111 A1).
Regarding claim 14, Shibata et al. (‘225) teach the ultrasonic probe according to claim 2, but fail to explicitly teach wherein the probe includes a fluid supply duct (15) opening by the inlet in the cooling chamber (11), this duct including a device for controlling fluid velocity. However, Martin et al. (‘111) from the same field of endeavor do teach a fluid supply duct (15) opening by the inlet in the cooling chamber (11), this duct including a device for controlling fluid velocity (see [0043]-[0044]). It would be obvious to one of ordinary skill in the art at the time of the invention to combine the invention of claim 2 with the features of Martin et al for the benefit of effectively regulating the temperature of the probe more efficiently. 
Regarding claim 15, Shibata et al. (‘225) in view of Martin et al. (‘111) teach the ultrasonic probe according to claim 14, characterised in that it includes a temperature sensor adapted for measuring the temperature of the rear face of the transducer (3), this temperature sensor being connected to the device for controlling the fluid velocity allowing to control the inlet velocity of the fluid in the cooling chamber according to the temperature measurement (see Martin et al. [0043]-[0044]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793